DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-8, 10-11, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McGusty et al. US Publication 2011/0237924 (hereinafter McGusty) in view of Baker et al. US Publication 2008/0139953 (hereinafter Baker).
Regarding claim 1, McGusty discloses an electrocardiography patch (Figures 11-12), comprising: a backing comprising two rounded ends connected by a middle section
that is narrower than the two rounded ends (Figure 11, each of the ends are rounded); an electrode positioned on a contact surface of the backing on each rounded end (electrodes at the EASI configuration, see Figure 4); circuit traces, each circuit trace 
electrically coupled to one of the electrodes (traces 14, see Figure 4); and a battery positioned on an outer surface of the backing, opposite the contact surface, on one of the rounded ends ([0105] which mentions a battery within the housing 110 which is located on the backing as per Figures 11-12), and though teaches a processor within 110, does not detail that the battery is located elsewhere. 
Baker teaches an ECG monitoring patch that includes a main housing with a processor within it (housing 201, 203 and processor 202) that has battery housed in a separate location (Figure 2 elements 204 as per [0047][0093] which shows the batteries in a second location and details the battery can be external or internal and can include a single battery or two batteries). Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the battery location as taught by Baker with the device of Bishay as predictable results would have ensued (easier battery replacement during long term use [0005] of Baker). Further, it has been held that rearranging known parts is a matter of design choice (see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 2, McGusty discloses a receptacle positioned on one of the rounded ends of the backing (elements 30-31 which technically attaches to and maintains the monitor 110 in place but don’t “receive” it). Baker teaches an ECG monitoring device that includes a detachable monitor that utilizes a similar design but includes a receptacle that receives the monitor (receptacle 104 that receives monitor 102, see Figure 2). It would have been obvious to the skilled artisan before the effective filing date to utilize the receptacle as taught by Baker in lieu of the Velcro mechanism of McGusty as the two are art recognized equivalents of each other for the purposes of allowing quick attachment and detachment of the monitor to the patch. 
Regarding claim 5, McGusty discloses that the middle section is configured to fit between the intermammary cleft of a patient (Figures 11-12, the section between the two ends).
Regarding claim 6, McGusty discloses an adhesive coated on the contact surface of each of the rounded ends ([0069] which details an adhesive for attachment of the device to a patient).
Regarding claim 7, McGusty discloses circuitry positioned on the backing (element 110 include such circuitry in order to process the ECG signals, see also [0104] which details standard amplifying and processing).
Regarding claim 8, McGusty discloses that the circuitry comprises at least one of: a microcontroller; storage; an ECG signal processor; an analog-to-digital converter; and an external interface ([0105] which includes an ECG processor, a storage unit, and A/D converter).
Regarding claim 10, McGusty discloses at least one of an SpO2 sensor, a blood pressure sensor, a temperature sensor, respiratory rate sensor, a glucose sensor, an air flow sensor, and a volumetric pressure sensor provided to supplement the electrocardiography monitor by one of direct incorporation into the electrocardiography monitor and inclusion on the flexible backing (element SP of Figure 6, which can be a temperature sensor or respiratory rate sensor, see [0088]).
Regarding claim 11, see contents of rejected claims 1 and 7 above.
Regarding claim 12, see contents of rejected claim 2 above.
Regarding claim 15, see contents of rejected claim 5 above.
Regarding claim 16, see contents of rejected claim 6 above.
Regarding claim 17, McGusty discloses the rounded ends comprise different shapes (Figures 11-12).
Regarding claim 18, see contents of rejected claim 8 above.
Regarding claim 20, see contents of rejected claim 10 above.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over McGusty in view of Baker, as applied to claim 2, and in further view of  Cross et al. US Publication 2008//0288026 (hereinafter Cross).
Regarding claim 3, McGusty is silent on the seals between the receptacle and the patch for the contacts. Cross teaches an ECG monitoring patch that includes electrical pads positioned within a moisture resistant seal formed on a bottom surface of the receptacle (contacts 26 with seal 90, see Figure 5), wherein a pair of the electrical pads interface with the electrodes (electrodes 28 electrically connect to the pads 56). It would have been obvious to the skilled artisan before the effective filing date to utilize the seal and pads as taught by Cross with the device of McGusty to prevent damage to the sensitive electrical components and/or prevent crosstalk/interference of the signal.
Regarding claim 4, McGusty is silent on the battery leads/pads though given the nature of how battery (coin cells) connect to a processor on a PCB, they would have likely been required. Baker teaches a battery (304) a pair of battery leads (unlabeled but visible via Figure 4A between to 401-403 where the battery 304 is on top of) electrically interface the battery to another pair of the electrical pads (401-403, 407, 410 which are all pads that are in electrical communication with the battery and the monitor/processor). It would have been obvious to the skilled artisan before the effective filing date to utilize the battery leads as taught by Baker with the device of McGusty as predictable results would have ensued (connecting the battery to the monitor for power).
Regarding claim 13, see contents of rejected claim 3 above.
Regarding claim 14, see contents of rejected claim 4 above.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McGusty in view of Baker, and in further view of Engel US Publication 2010/0234716 (hereinafter Engel). 
Regarding claim 9, McGusty discloses the backing (above) but is silent on the material choice as claimed. Engel teaches an ECG monitoring patch that includes a backing comprising at least one of wearable gauze, wearable latex, wrap knit fabric, and Tricot linen (backing 111 that can be made of Tricot-knit fabric or knitted fabric, see [0138]). It would have been obvious to the skilled artisan before the effective filing date to utilize the material choice as taught by Engel with the device of McGusty in order to ensure the material is breathable for increased comfort. 
Regarding claim 19, see contents of rejected claim 9 above.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied above to remedy the deficiencies of the prior art of record. The double patenting rejection is also withdrawn due to the amendments to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794